AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 ofl



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or After November 1, 1987)



                    CHASTON OLNER GORDON                                      Case Number: 19CR2179-FAG

                                                                              FEDERAL DEFENDERS
                                                                              Defendant's Attorney


REGISTRATION NO. 75085298
THE DEFENDANT:
 0 pleaded guilty to count(s) 1-2 of the Superseding Information (Misdemeanor)
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                              Count Number(s)
8:1325 & 18:3                    ILLEGAL ENTRY; ACCESSORY AFTER THE FACT                                        1-2
                                 (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s) UNDERLYING & REMAINING                                          dismissed on the motion of the United States.
            INFORMATION


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED
 0 Assessment: $10 WANED
 0 Fine: WAIVED
  •

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            9/16/2019


                                           FILED
                                       \ SEP 1 6 2019
                                    CLERK. J,5, DISTRICT COURT
                                                                 I                                   S MAGISTRATE JUDGE
                                 SOUTHSRN DISTRICT or CALIFORNIA
                                 BY                             DEPUTY
